DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 was filed after the mailing date of the Notice of Allowance on July 5, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. No. 34,797), Attorney of Record, on July 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1.  An Electro-Static Discharge (ESD) protection circuit, comprising at least one Thin Film Transistor (TFT) arranged between at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of each of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

14.  A display panel, comprising an Electro-Static Discharge (ESD) protection circuit, wherein the ESD protection circuit comprises: 
at least one Thin Film Transistor (TFT) arranged between at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of each of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

16.  A display device, comprising a display panel, wherein the display panel comprises an Electro-Static Discharge (ESD) protection circuit, wherein the ESD protection circuit comprises: 
at least one Thin Film Transistor (TFT) arranged between at least one to-be-protected signal line and a discharging line, wherein a length direction of a channel of each of the at least one TFT is parallel to an extension direction of the at least one to-be-protected signal line, wherein a width-to-length ratio of the channel of the at least one TFT is less than 0.2; 
wherein the at least one TFT comprises a first TFT and a second TFT, and the discharging line comprises a fifth discharge line, 
a gate electrode and a source electrode of the first TFT are electrically connected to the at least one to-be-protected signal line, a drain electrode of the first TFT is electrically connected to a gate electrode and a source electrode of the second TFT, a drain electrode of the second TFT is electrically connected to the at least one to-be-protected signal line, and the gate electrode of the second TFT is electrically connected to the fifth discharge line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811